UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1394


MICHAEL J. SINDRAM,

                Plaintiff - Appellant,

          v.

CITY OF TAKOMA PARK POLICE DEPARTMENT; K. GILBERT; MR. WOLFF,
#8352; TERRY JOHNSSON,

                Defendants -    Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00681-PJM)


Submitted:   July 22, 2010                   Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      J.    Sindram     seeks     to     appeal    the     district

court’s order denying his request for a preliminary injunction

and dismissing his complaint without prejudice.                      This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain      interlocutory    and       collateral       orders,   28

U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S. Ct. 1221, 93 L. Ed.
1528 (1949). The order Sindram seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order

because it is possible for Sindram to cure the deficiencies in

the complaint as noted by the district court.                      See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993).

            Accordingly,        we   dismiss       the    appeal      for    lack    of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument     would    not    aid     the    decisional

process.

                                                                             DISMISSED




                                         2